Citation Nr: 1802394	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina. 

The Veteran appeared at a videoconference hearing at the RO in July 2015 before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was remanded by the Board in October 2015 for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDING OF FACT

The Veteran's major depressive disorder is not causally or etiologically related to active service, and is not caused or aggravated by any service-connected disorder.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disorder, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.	Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2017).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his depression was incurred in service. The Veteran asserts that he witnessed two of his fellow service members being shot during basic training, as well as witnessing another service member's suicide attempt. Additionally, the Veteran contends that his service-connected gastroesophageal reflux disease (GERD) and bilateral knee disorders have aggravated his current claimed depression. 

The Veteran's service treatment records are absent of any complaints of depression during service. An October 1996 Report of Medical History indicates that the Veteran checked boxes reflecting that he had trouble sleeping and symptoms of depression/worry.  In an October 1996 Report of Mental Status Evaluation, the Veteran's behavior was found to be normal, he was fully alert and fully oriented, his mood was unremarkable, his thinking process was clear, his thought content was normal, and his memory was good.


Post-service treatment records indicate that the Veteran was diagnosed with major depressive disorder in January 2014, and began receiving treatment thereafter.

The Veteran was afforded VA examinations in March 2015 and December 2015; with an addendum opinion to the latter in January 2016. While the examiner in March 2015 confirmed the Veteran's diagnosis of major depressive disorder, she noted that the Veteran reported that he did not experience symptoms of depression until 2013, many years after service. Additionally the examiner noted that the Veteran's report of sleep loss and depression at separation was a normal response to the Veteran being discharged for misconduct. The examiner opined that the Veteran's depression was less likely than not related to his service.

The December 2015 examiner opined that the Veteran had numerous significant stressors beyond his service connected conditions which contribute to his depression, including loss of employment, loss of numerous family members, and his wife's ectopic pregnancy and health. Ultimately, the examiner opined that it is less likely than not that his current episode or disorder are caused by or permanently worsened by his service connected conditions.

Here, each of the examiners has the medical knowledge to express a competent opinion, and upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence that the major depressive disorder is causally or etiologically related to active service, and was not caused or aggravated by any service-connected disorder. The opinions are accurate, fully articulated, and contain sound reasoning that is not contradicted by the medical record. Therefore, the Board affords high probative value to the March 2015 medical opinion, as well as the December 2015 opinion and addendum thereto.

The Board notes the numerous lay statements submitted by the Veteran and his wife. While the Veteran is competent to report his symptoms both current and past, as a lay person, he is not competent to associate his major depressive disorder to his service, or his service-connected disorders. That is, the Veteran is not competent to opine on matters such as the etiology of his current depression. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his depression and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The greater weight of the evidence is against the Veteran's major depressive disorder claim. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for major depressive disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


